DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore,  the “concave portion [of the tapered neck area], concaved from the second section toward the first section” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “slippery groove” in claim 10 is a relative term which renders the claim indefinite. The term “slippery” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how a "slippery" groove is different than a typical groove.  For examination purposes, "a slippery groove" will be understood as "a groove".
Claim 11 is rejected due to dependency on claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Altarac et al. (US 2003/0163133 A1), hereinafter “Altarac”.
Regarding claim 1, Altarac discloses a low-profile offset-type spinal fusion device (10; Fig. 1; para. [0016]), comprising:
a first screw (bone screw 12 and post 20, collectively; Figs. 1-2; para. [0016]), furnished with an external thread (16; Fig. 1) and an annular flange (defined by cage 18; Fig. 2; Note that “flange” is defined as a protruding rim, edge, rig, or collar, used to strengthen an object, hold it in place, or attach it to another object, as per https://www.ahdictionary.com/word/search.html?q=flange);
a connection base (connector 40 and cap 30, collectively; Figs. 1-2; para. [0017]), comprising:
a penetration part (right portion of connector 40, as viewed in Fig. 4), furnished with a first hole (defined through cap 30 installed in right portion/penetration part of connector 40, as viewed in Fig. 4, for receiving the bone screw; ); and
a connection part (left portion of connector 40, as viewed in Fig. 4, shown including channel 39 and threaded recess 44; para. [0017]), disposed at a side of the penetration part (see Figs. 3-4), having a top surface thereof located at the same level as or lower than a top surface of the penetration part (respective top surfaces shown to be level; Fig. 4), having a cavity (channel 39 and recess 44, collectively; Fig. 4) for allowing a connecting bar to penetrate therethrough (see Fig. 4; para. [0017]); 
wherein the connection base utilizes the first hole to sleeve outside the first screw (see Figs. 1, 4) so as to have the first hole to contact against a top portion of the flange (top portion of flange defined by cage 18 contacts surface 34 of the first hole defined through cap 30, sleeving the first screw 12,20 therein; Figs. 1, 4; para. [0017]), and to have opposite ends of the first screw to protrude out of the first hole (see Figs. 1 and 4);
a nut (50; Figs. 1-2; para. [0019]), used to engage the first screw (engaging threaded portion 57 on post 20 of first screw; Figs. 1-2; para. [0019]), having a bottom surface thereof to contact against the penetration part (bottom surface 56 of nut 50, shown in Fig. 2, contacts beveled opening 58, shown in Fig. 4, of the penetration part; para. [0018]); 
wherein, when the first screw is installed by penetrating the first hole, the nut and the flange are located to opposite ends of the first hole (with nut 50 of Fig. 2 contacting cap 30 of the penetration part, nut 50 is located on an upper side of the first hole defined through cap 30 and the flange defined by cage 18 is located on an opposite lower side of the first hole; Figs. 1-4); and
a compression part (set screw, not shown, received in threaded recess 44; Fig. 4; para. [0017]), used to be screwed into the cavity to depress the connecting bar tightly in the cavity (set screw secures rod in position in channel 39; Fig. 4; para. [0017]).
Regarding claim 2, Altarac discloses the low-profile offset-type spinal fusion device of claim 1, wherein the first screw (bone screw 12 and post 20, collectively; Figs. 1-2; para. [0016]) has a first section (12; Fig. 2) and a second section (20; Fig. 2) connected linearly with the first section (shown in Figs. 1 and 4, connected via head 23; para. [0016]), the first section is furnished with a first external thread (16; Figs. 1-2), the second section is furnished with a second external thread (57; Figs. 1-2), the flange (18; Figs. 1-2) is disposed between the first section and the second section (see Figs. 1-2), and an outer diameter of the flange is greater than diameters of each of the first section and the second section (as shown in Fig. 2).
Regarding claim 3, Altarac discloses the low-profile offset-type spinal fusion device of claim 2, wherein the first hole (defined through cap 30; Figs. 1-2, 4) allows the first screw (12, 20; Fig. 1) to penetrate upward via the second section of the first screw (section section/post 20 shown penetrating upward; Figs. 1, 4), and the first screw is stopped inside the first hole by having the flange to contact against the first hole (see Fig. 4; para. [0016]).
Regarding claim 6, Altarac discloses the low-profile offset-type spinal fusion device of claim 2, wherein the nut (50; Fig. 2) is to engage, by screwing, the second external thread of the first screw (nut 50 engages second external thread 57; Figs. 2-3; para. [0019]).
Regarding claim 7, Altarac discloses the low-profile offset-type spinal fusion device of claim 1, wherein the penetration part has oppositely a first surface and a second surface, defined for a top surface and a bottom surface of the penetration part, respectively (see Examiner’s Annotated Fig. 4 below), and the first hole is extended from the first surface to the second surface (see Examiner’s Annotated Fig. 4 below, where first hole defined through cap 30 extends from first to second surface); wherein the connection part has oppositely a third surface and a fourth surface, defined for a top surface and a bottom surface of the connection part, respectively (see Examiner’s Annotated Fig. 4 below), the third surface is disposed at the same level as or lower than the first surface, and the cavity is disposed at the third surface (see Examiner’s Annotated Fig. 4 below, where recess 44 of the cavity is disposed at the third surface).

    PNG
    media_image1.png
    479
    911
    media_image1.png
    Greyscale

Examiner’s Annotated Fig. 4 of Altarac
Regarding claim 8, Altarac discloses the low-profile offset-type spinal fusion device of claim 7, wherein the third surface and the first surface are spatially crossed by an angle ranging from 0° to 150° (see Examiner’s Annotated Fig. 4 above, where third and first surface are spatially crossed by an angle of 0°).
Regarding claim 9, Altarac discloses te low-profile offset-type spinal fusion device of claim 7, wherein the third surface and the first surface are parallel by a distance less than or equal to 40mm (see Examiner’s Annotated Fig. 4 above, where third and first surfaces are parallel by zero distance).
Regarding claim 13, Altarac discloses the low-profile offset-type spinal fusion device of claim 1, wherein the cavity (39 and 44, collectively; Fig. 4) is furnished with an internal thread (see Fig. 4), and the compression part is furnished with an external thread to engage the internal thread of the cavity (set screw compression part includes an external thread mating with internal thread in recess 44 of the cavity; Fig. 4; para. [0017]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tornier (US 2014/0012333 A1). 
Regarding claim 1, Tornier discloses a low-profile offset-type spinal fusion device (see Fig. 4; para. [0043]), comprising:
a first screw (1; Fig. 4), furnished with an external thread (including thread of anchoring portion 2 and threaded portion 4; Fig. 4; para. [0043]) and an annular flange (defined by retaining means 18, outer profile 18c thereof defining an annular flange; Figs. 4-5; para. [0060]);
a connection base (5; Figs. 4-5; para. [0059]), comprising:
a penetration part (shown including first bore 15; Fig. 4; para. [0060]), furnished with a first hole (15; Fig. 4); and
a connection part (shown including second bore 16; Figs. 4-5; para. [0059]), disposed at a side of the penetration part (see Figs. 4-5), having a cavity (16; Figs. 4-5) for allowing a connecting bar to penetrate therethrough (bore 16 allows for a longitudinal rod/connecting bar to penetrate therethrough; Figs. 4-5; para. [0059]); 
wherein the connection base (5; Figs. 4-5) utilizes the first hole (15; Fig. 5)  to sleeve outside the first screw (1, as shown in Fig. 5) so as to have the first hole to contact against a top portion of the flange (top portion of outer profile/flange 18c contacts first hole 15, as shown in Fig. 5 contacting housing 15a of the first hole 15; para. [0060]), and to have opposite ends of the first screw to protrude out of the first hole (shown in Fig. 5);
a nut (14; Figs. 4-5), used to engage the first screw (as shown at upper threaded portion 4 of screw 1; Fig. 5; para. [0069]), having a bottom surface thereof to contact against the penetration part (see Fig. 5); 
wherein, when the first screw is installed by penetrating the first hole, the nut and the flange are located to opposite ends of the first hole (nut 14 and flange 18 are located on opposite ends of first hole 15 when first screw 1 is installed in hole 15; Figs. 4-5); and
a compression part (17; Figs. 4-5), used to be screwed into the cavity to depress the connecting bar tightly in the cavity (as shown in Fig. 5).
Tornier as described above does not specifically disclose the connection part having a top surface thereof located at the same level as or lower than a top surface of the penetration part.
However, in an alternative embodiment, Tornier teaches a similar spinal fusion device (see Fig. 1) where the connection base (5; Fig. 1) comprises a penetration part (shown including bore 15; Fig. 1) and a connection part (shown including cavity 16; Fig. 1) having a top surface thereof located at the same level as or lower than a top surface of the penetration part (see Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first embodiment of Tornier, as described above, to modify Tornier’s device shown in Fig. 4 to include the connection base of Fig. 1, such that the top surfaces of the connection part and penetration part are level, because such a modification would involve a mere substitution of components shown to be suitable alternatives within the art.
Regarding claim 2, Tornier discloses the low-profile offset-type spinal fusion device of claim 1, wherein the first screw (1; Fig. 4) has a first section (2; Fig. 4) and a second section (4; Fig. 4) connected linearly with the first section (shown in Fig. 5), the first section is furnished with a first external thread (shown on first section 2; Fig. 4), the second section is furnished with a second external thread (shown on second section 4; Fig. 4), the flange (18; Figs. 1-2) is disposed between the first section and the second section (shown on assembled screw in Fig. 5), and an outer diameter of the flange is greater than diameters of each of the first section and the second section (see Figs. 4-5).
Regarding claim 4, Tornier discloses the low-profile offset-type spinal fusion device of claim 2, wherein the second section (4; fig. 1) is furnished with a tapered neck area (11; Figs. 4-5; para. [0030]), the tapered neck area defining a central breakable interface (tapered neck area 11 is a slot providing a rupture area; Figs. 4-5; para. [0030]), the central breakable interface has a first diameter, the second section has a second diameter, and the first diameter is smaller than the second diameter (breakable interface 11 is shown to have a first diameter smaller than a second diameter of the threaded area of second section 4; Fig. 5). 
Tornier does not specifically disclose wherein the tapered neck area comprises: an inverted taper portion, extending axially and shrinking gradually from the second section toward the first section; and a concave portion, concaved from the second section toward the first section; wherein the concave portion and the inverted taper portion are concentric and connected at the central breakable interface.
Nonetheless, it would have been an obvious matter of design selection to one of ordinary skill in the art before the effective filing date of the claimed invention to make different portions or surfaces of the tapered neck area of whatever form or shape was desired or expedient, such as including an inverted taper portion and a concentric concave portion, as claimed, because a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tornier (US 2014/0012333 A1) in view of Matthys-Mark (US 2006/0039772 A1).
Regarding claim 5, Tornier discloses the low-profile offset-type spinal fusion device of claim 4.
Tornier does not specifically teach wherein the first diameter is less than or equal to 1.5mm. 
	Matthys-Mark is considered analogous to the claimed invention because it is directed towards a bone screw with a tapered breakable interface (see Fig. 1; para. [0017]), and teaches wherein the breakable interface has a first diameter less than 1.5mm (breaking point 7 has a diameter of 0.35mm; Fig. 1; para. [0017]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected a first diameter for Tornier’s breakable interface within the claimed range, because such a modification involves a selection of a desired size for a given application, where a diameter of less than 1.5 millimeters for a relatively small bone screw provides a suitable, breakable interface, as recognized by Matthys-Mark. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Altarac (US 2003/0163133 A1) in view of Blakemore et al. (US 2017/0333084 A1), hereinafter “Blakemore”.
	Regarding claim 12, Altarac discloses the low-profile offset-type spinal fusion device of claim 1. 
	Altarac also teaches the spinal fusion device being used in a construct including two rods on either side of the spinous process, with a plurality of first screws implanted in adjacent vertebrae (see para. [0022]).
	Altarac does not disclose further comprising a second screw, wherein the penetration part further has a second hole for allowing the second screw to penetrate therethrough, and axial directions of the first hole and the second hole are crossed spatially.
Blakemore is considered analogous to the claimed invention because it is directed towards a spinal stabilization device with a rod receiving member and screws implanted in vertebral bodies (see Fig. 13; para. [0038]).  Blakemore teaches a second screw (left screw 400 shown in Fig. 10 for being received in aperture 742 of mounting ring 400; para. [0082]), wherein a penetration part (701; Fig. 9) has a second hole (742; Fig. 9) for allowing the second screw to penetrate therethrough (see Figs. 9-10), where axial directions of the first hole and the second hole are crossed spatially (axis Y1 of first hole 710 may be oriented at an angle, i.e. crossed spatially, with axis Y2 of second hole 742; Fig. 9; para. [0082]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Altarac’s connection base to include Blakemore’s mounting ring extending therefrom so that the penetration part further comprises the second hole for a second screw, as claimed, because doing so would provide supplemental affixation of the spinal fusion device to the vertebral body, as taught by Blakemore (see Fig. 13, para. [0082])

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 10 would be allowable for disclosing a restraint block, the connection base furnished which a groove allowing the restraint block to slide along the groove, wherein when the restraint block is in a constraint state, opposite ends of the restraint block are contacted against the nut and the compression part, respectively.  
Wolfe et al. (US 2020/0069346 A1) teaches a connection base furnished with a groove allowing a restraint block to slide along the groove (see Figs. 10A-10C, where restraint block 714 is slidable in a groove 721 of base 711; para. [0084]).  However, modifying either of the spinal fusion devices as described above with regard to claim 1 to incorporate the restraint block and groove with the connection base in the claimed manner, particularly  so that opposite ends of the restraint block contact the nut and compression part in the constraint state, would involve significant modification and improper hindsight.  Therefore, the combination of features is considered to be allowable.  
Claim 11 would be considered allowable because it is dependent on claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gradel et al. (US 2005/0010216 A1) teaches a spinal fusion device with a connection base receiving a first screw and a connecting bar.
Howland (US 5,487,744 A) teaches a device with a connection base receiving a first screw and a connecting bar.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA VICTORIA LITTLE whose telephone number is (571)272-6630. The examiner can normally be reached M-F 9a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA V. LITTLE/Examiner, Art Unit 3773                                                                                                                                                                                                        

/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773